Exhibit 10.2

STAY PAY AND SEPARATION AGREEMENT BETWEEN

WOLVERINE TUBE, INC. AND KEITH WEIL

This Stay Pay and Separation Agreement, effective as of the 19th day of
February, 2007, is by and between Wolverine Tube, Inc., a Delaware corporation
(“Wolverine”) and Keith Weil (“Weil”), and controls the terms of the employment
relationship between the two parties, the anticipated severance thereof and the
parties’ respective rights and obligations to each other.

RECITALS

WHEREAS, on February 15, 2007, Plainfield Special Situations Master Fund Limited
and The Alpine Group, Inc., acquired at least fifteen percent (15%) of the
voting power of the stock of Wolverine; and

WHEREAS, Weil currently serves as a senior executive officer of Wolverine and
possesses intimate, extensive, essential and proprietary knowledge regarding
Wolverine’s current and future operations and business, and;

WHEREAS, among Weil’s other duties with Wolverine, Weil is heavily involved with
the development of relationships with numerous potential and existing strategic
relationships and other key customer relationships, and the maintenance and
furtherance of these relationships are vital to the continued success and
sustainability of Wolverine; and

WHEREAS, Wolverine has determined that it is in the best interest of Wolverine
and its shareholders to assure both that Wolverine will have the continued
services of Weil for a reasonable transition period following the Transaction,
and that Weil’s talents and intimate knowledge of the tube design and
manufacturing industry and of Wolverine’s operations and business will not be
utilized in the furtherance of any competitor of Wolverine; and

WHEREAS, in order to induce Weil to remain in the employ of Wolverine for a
reasonable period following the Transaction, Wolverine has agreed to provide
Weil with the compensation, stay pay and severance benefits as described in this
Agreement; and

WHEREAS, simultaneous with the execution of this Agreement, Weil shall enter
into a Consulting Agreement with Wolverine pursuant to which Weil will provide
consulting services to Wolverine for eighteen (18) months following the
termination of his employment relationship (the “Consulting Agreement”); and

WHEREAS, the compensation payable to Weil under this Agreement and the
Consulting Agreement was set independent of any other obligation owed by
Wolverine to Weil, and was determined by Wolverine using Weil’s historic and
current compensation, the duties to be performed by Weil over the term of this
Agreement and the Consulting Agreement, the crucial and vital nature of Weil’s
strategic and customer relationships and his skills, talents and knowledge of
and in the tube design and manufacturing industry, and the compensation of
individuals of comparable talent and skill and performing tasks of similar
importance.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the recitals and mutual covenants and
agreements set forth below, the parties, each intending to be legally bound,
agree as follows:

1. Employment Transition Period.

(a) Commencing on the effective date of this Agreement and ending on the close
of business on August 17, 2007 (the “Employment Transition Period”), Wolverine
agrees to continue to employ Weil as its Senior Vice-President, International
and Strategic Development and Weil agrees to such continued employment, subject
to the terms and provisions of this Agreement.

(b) During the Employment Transition Period, Weil shall perform for Wolverine
all reasonable and necessary duties incident to his position, which includes
assisting with the training of, and the transition of duties and
responsibilities to, his successors; provided however, that Weil will not have
primary responsibility, as he had before the date of this Agreement, to the
extent such duties and responsibilities have been transferred to his successors.
In addition, Weil shall engage in such other reasonable and necessary services
for Wolverine or its affiliates as Wolverine’s management and/or Board of
Directors from time to time shall reasonably direct. Weil shall use his best
efforts in, and devote a reasonable and necessary amount of his time, attention,
and energy to, Wolverine’s business.

(c) During the Employment Transition Period, as compensation for services
rendered, Wolverine shall pay Weil a base salary of $32,745.82 per month payable
in accordance with Wolverine’s usual payroll practices. In addition, as an
inducement to remain in the employ of Wolverine during the Employment Transition
Period, Wolverine shall pay Weil a stay bonus of $190,000.00, payable as of the
date this Agreement is executed by all of the parties hereto (the “Stay Bonus”).

(d) Effective on the close of business on August 17, 2007 (the “Scheduled
Employment Expiration Date”), Weil’s employment relationship with Wolverine
shall automatically terminate and Wolverine shall have no further obligation to
provide Weil with the compensation described in Section 1(c) above other than
any earned but unpaid base salary. Prior to the Scheduled Employment Expiration
Date, Wolverine may terminate the employment relationship with Weil for any
reason whatsoever; provided, however, that Wolverine shall remain obligated to
provide Weil the compensation described in Section 1(c) above unless such
termination is for “Cause” (as defined below). Prior to the Scheduled Employment
Expiration Date, Weil may terminate the employment relationship with Wolverine
for any reason whatsoever, in which case (i) Wolverine shall have no further
obligation to provide Weil the compensation described in Section 1(c) above
other than any earned but unpaid base salary; and (ii) Wolverine shall have the
right to deduct from the Severance Payment (as defined below in Section 2(a)) an
amount equal to the product of (X) and (Y), where (X) equals $31,666.67 and
(Y) equals the number of whole months between the date of the termination of
Weil’s employment with Wolverine and the Scheduled Employment Expiration Date.

For purposes of this Agreement, termination for “Cause” shall mean termination
of Weil’s employment by Wolverine because of (A) Weil’s conviction for a felony
under the laws

 

2



--------------------------------------------------------------------------------

of any state of the United States; (B) Weil’s willful refusal to follow the
reasonable policies and directives of the Board of Directors of Wolverine;
(C) Weil’s willful failure to execute or follow the written policies of
Wolverine, including, but not limited to, Wolverine’s policy against
discrimination or harassment; or (D) Weil’s willful breach of a fiduciary duty
in connection with his employment with Wolverine.

2. Severance Benefits. The parties hereto agree that that certain 2002 Change in
Control, Severance and Non-Competition Agreement entered into by and between
Weil and Wolverine effective as of July 12, 2002 (the “2002 Severance
Agreement”) shall be superseded and will have no further force or effect, and
the parties will have no further rights and/or obligations thereunder. In
exchange for the Release provided to Wolverine by Weil as referenced in
Section 9 of this Agreement, Wolverine hereby agrees to provide Weil with
consideration consisting of the following:

(a) On or before May 7, 2007, Wolverine shall deposit a lump sum cash severance
payment (the “Severance Payment”) equal to $862,875.00 into a rabbi trust for
the benefit of Weil, established with Regions Bank, N.A., as evidenced by that
certain Deferred Compensation Trust Agreement by and between Wolverine and
Regions Bank (formerly AmSouth Bank) dated the 13th day of February, 2001, as
amended as of February 5, 2003 (the “Rabbi Trust”). Provided that Weil shall
have signed the Release attached hereto as Appendix A and not revoked such
Release during the seven-day revocation period, the Severance Payment (as may be
reduced pursuant to Section 1(d) above) shall be paid to Weil out of the Rabbi
Trust on February 28, 2008, or as soon as administratively feasible after such
date.

(b) For a period of three (3) years after (i) the Scheduled Employment
Expiration Date or (ii) if earlier, the date on which Weil’s employment
relationship with Wolverine is terminated, Wolverine shall make available to
Weil, at Weil’s expense, medical and disability benefits substantially similar
to those that Weil was receiving or entitled to receive immediately prior to the
effective date of this Agreement, and no less favorable than those in which the
employees of Wolverine shall be eligible to participate during such period, and
if Weil shall choose to participate in such benefit programs, he shall pay the
full “phantom cost” (i.e., the employee and employer portion of the costs) of
his participation in such programs as determined by Wolverine’s employee
benefits firm for the period of his participation. Beginning at the end of such
three-year period, Weil shall have rights to continue medical insurance coverage
to the extent required under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”). In the event Wolverine terminates Weil’s employment for
“Cause” (as defined herein at Section 1(d)), then, except to the extent required
by COBRA, Wolverine shall have no obligation to provide Weil the benefits
described in this Section 2(b).

(c) For a period of six (6) years after (i) the Scheduled Employment Expiration
Date or (ii) if earlier, the date on which Weil’s employment relationship with
Wolverine is terminated, Weil shall be entitled to officer insurance coverage
for his acts and omissions while serving as an officer of Wolverine on a basis
no less favorable to him than the coverage provided over such six-year period to
the then-current officers of Wolverine.

 

3



--------------------------------------------------------------------------------

(d) Wolverine shall continue to satisfy in full any currently existing or
hereafter arising indemnification obligations to Weil (whether arising by law,
Wolverine’s bylaws or pursuant to any separate indemnification agreement between
Wolverine and Weil).

Except as otherwise set forth herein, nothing in this Agreement affects any
vested rights Weil has in any retirement, welfare or benefit plans, programs or
policies of Wolverine.

Weil agrees and acknowledges that the aggregate amount of cash payable pursuant
to this Agreement and the Consulting Agreement shall not exceed $2,494,352.00
(the “Aggregate Amount”). The Aggregate Amount does not apply to nor include
(i) vested rights Weil has in any retirement, welfare or benefit plan,
(ii) officer insurance coverage (or amounts payable thereunder),
(iii) Wolverine’s indemnification obligations, (iv) reimbursement of business
and travel-related expenses incurred at Wolverine’s request, in each case to the
extent such amounts or rights are provided for in this Agreement or the
Consulting Agreement, or (v) customary ancillary fringe benefits which Weil
receives attendant to his regular employment by Wolverine. Notwithstanding the
foregoing, the Aggregate Amount shall not apply if the provisions of the 2002
Severance Agreement are reinstated in accordance with Section 5 of this
Agreement.

3. Tax Considerations. In the event it shall be determined that any payments
and/or benefits would be subject to the excise tax imposed by Section 4999 of
Code or to any similar tax imposed by federal, state or local law, or any other
revenue system to which Weil may be subject, or any interest or penalties with
respect to that tax (the specific taxes referred to in this Section 3 may be
hereafter collectively referred to as the “Excise Tax”), then, Weil shall be
solely responsible for paying such Excise Tax and Wolverine shall have no
liability to Weil for such Excise Tax.

4. Secrecy, Non-Solicitation and Non-Competition. During the Employment
Transition Period and for the applicable period of time thereafter, Weil agrees
to adhere to the secrecy, non-solicitation and non-competition restrictions and
equitable relief provisions contained in this Section 4. In consideration of
Weil’s promises under this Section 4, Wolverine shall pay to Weil a non-compete
and non-solicitation fee equal to $755,000.00 (the “Non-Compete and
Non-Solicitation Fee”). On or before May 7, 2007, Wolverine shall pay the
Non-Compete and Non-Solicitation Fee into the Rabbi Trust. The Non-Compete and
Non-Solicitation Fee shall be paid to Weil out of the Rabbi Trust on
February 28, 2008, or as soon as administratively feasible after such date.

(a) Secrecy. During the Employment Transition Period and for a period of three
(3) years after the Scheduled Employment Expiration Date, Weil covenants and
agrees that he will not, directly or indirectly, except in performance of the
Executive’s obligations to Wolverine, or with the prior written consent of
Wolverine pursuant to the authority granted by a resolution of the Board of
Directors of Wolverine, disclose any secret or confidential information that he
may learn or has learned by reason of his association with Wolverine or use any
such information. The term “secret or confidential information” includes,
without limitation, information not previously disclosed to the public or to the
trade by Wolverine’s management with respect to Wolverine’s products, facilities
and methods, trade secrets and other intellectual property, systems, procedures,
manuals, confidential reports, products price lists, customer lists, financial

 

4



--------------------------------------------------------------------------------

information (including the revenues, costs or profits associated with any of the
Company’s products), business plans, prospects, employee or employees,
compensation, or opportunities but shall exclude any information already in the
public domain which has been disclosed to the public during the normal course of
Wolverine’s business.

(b) Customer Protection. During the Employment Transition Period and for a
period of two (2) years following the Scheduled Employment Expiration Date, the
Executive covenants and agrees that he will not solicit or attempt to solicit
any business from Wolverine’s customers, including actively sought prospective
customers, with whom Weil had Material Contact during his employment, for the
purpose of providing products or services competitive with those provided by the
Company. Material Contacts exist between Weil and each customer or prospective
customer with whom Wolverine was supervised or coordinated by Weil, or about
whom Weil obtained trade secrets or confidential information as a result of
Weil’s association with Wolverine.

(c) Non-Solicitation of Employees. During the Employment Transition Period and
for a period of one (1) year following the Scheduled Employment Expiration Date,
Weil covenants and agrees that he shall not directly or indirectly, on his
behalf or on behalf of any person or other entity, solicit or induce, or attempt
to solicit or induce, any person who, on the date hereof or at anytime during
the term of this Agreement, is an employee of Wolverine, to terminate his or her
employment with Wolverine, whether expressed in a written or oral agreement or
understanding or is otherwise an “at-will” employee.

(d) Non-Competition. During the Employment Transition Period and for a period of
two (2) years following the Scheduled Employment Expiration Date, Weil covenants
and agrees that he will not, directly or indirectly, compete against Wolverine
within the United States in a managerial or executive capacity for another
company or entity that designs, produces, sells or distributes copper tubing,
including, but not limited to, those companies listed in Appendix B hereto.

(e) Equitable Relief. Weil acknowledges and agrees that the services performed
by him are special, unique and extraordinary in that, by reason of his
employment, he has and will acquire confidential information and trade secrets
concerning the operation of Wolverine, and Weil has and will have contact with
or obtain knowledge of Wolverine’s customers or prospective customers, the use
or disclosure of which could cause Wolverine substantial loss and damages, which
could not be readily calculated and for which no remedy at law would be
adequate. Accordingly, Weil acknowledges and agrees that Wolverine shall be
entitled to obtain a temporary restraining order and/or a preliminary or
permanent injunction restraining Weil from engaging in activities prohibited by
this Section 4 or such other relief as may be required to specifically enforce
any of the covenants in this Section 4. Weil acknowledges and agrees that
Wolverine shall be entitled to its attorneys’ fees and court costs should
Wolverine pursue legal action to enforce its rights under this Section 4.

5. Termination of 2002 Severance Agreement. The parties hereto agree that,
except as provided in the following sentence, the 2002 Severance Agreement shall
be terminated as of the effective date of this Agreement and Weil shall not be
due any payments or benefits under

 

5



--------------------------------------------------------------------------------

the 2002 Severance Agreement. Notwithstanding the foregoing, if Wolverine
defaults in the timely payment or provision to Weil of any amount or benefit
under this Agreement or the Consulting Agreement, after notice by Weil and
failure by Wolverine to cure such default within three (3) business days of such
notice by Weil, this Agreement (other than Section 10(b) hereof) and the
Consulting Agreement shall be null and void and the provisions of the 2002
Severance Agreement, including Appendix A thereto, shall be reinstated in full
force and effect, retroactive to the date immediately prior to the effective
date of this Agreement, such that Weil’s employment by Wolverine shall be
deemed, pursuant to Section 1(b) of the 2002 Severance Agreement, to have been
terminated by Wolverine without cause and that a change in control of Wolverine
(as defined in the 2002 Severance Agreement) had occurred within the two
(2) year period following Weil’s termination of employment without cause;
provided, however, that the reinstatement of the 2002 Severance Agreement shall
not result in any duplication of benefits under this Agreement.

6. Split Dollar Agreement. Effective as of the date of this Agreement, the
parties hereto agree that Wolverine shall have no obligations (financial or
otherwise) under the Wolverine Tube, Inc. Split Dollar Agreement by and between
Weil and Wolverine dated May 1, 1999, as amended by way of a letter to Weil
dated June 29, 2004 (the “Split Dollar Agreement”), including, but not limited
to, the payment of any premiums with respect to the life insurance policy
subject to the Split Dollar Agreement (the “Policy”) and the payment of any
bonus amounts to Weil as described in the June 29, 2004 letter amendment to the
Split Dollar Agreement. Notwithstanding the foregoing sentence, Wolverine shall
continue to retain an interest in the Policy but only to the extent of premiums
previously paid by Wolverine on the Policy. The parties hereto shall cooperate
in good faith to cause the policy to be exchanged or terminated on or before the
Scheduled Employment Expiration Date and upon terms which are mutually agreeable
to both parties.

7. Cooperation Regarding Disclosure of Termination. The parties hereto agree
that they shall cooperate in good faith to reach mutual agreement with respect
to any disclosures regarding this Agreement and the Consulting Agreement,
including (i) the timing of any internal announcement and (ii) the content of
any press release or required SEC filing.

8. Non-disparagement. Subject to the obligation required by law to provide
truthful testimony in governmental inquires or proceedings and the obligation to
provide truthful testimony in legal proceedings, (a) the officers, directors and
senior management of Wolverine shall not do or say anything that criticizes or
disparages Weil, personally or professionally or in any other respect, and
(b) Weil agrees not to do or say anything that (i) criticizes or disparages the
management, practices or products of Wolverine or any of its affiliates, or
(ii) disrupts or impairs the normal, ongoing business operations of Wolverine or
any of its affiliates.

9. Release of Claims. On the Scheduled Employment Expiration Date or, if
earlier, the date on which Weil’s employment relationship with Wolverine is
terminated, the parties hereto shall sign the Mutual Release of Claims in the
form attached hereto as Appendix A (the “Release”).

 

6



--------------------------------------------------------------------------------

10. Legal Fees; Costs of Enforcement.

(a) Wolverine shall reimburse Weil, on a current basis, for all reasonable legal
fees and related expenses incurred by Weil in seeking to obtain or enforce any
right or benefit provided by this Agreement, regardless of whether or not Weil’s
claim is upheld by an arbitral panel or a court of competent jurisdiction;
provided, however, Weil shall be required to repay to Wolverine any such amounts
to the extent that an arbitral panel or a court issues a final and
non-appealable order, judgment, decree or award setting forth the determination
that the position taken by Weil was frivolous or advanced by Weil in bad faith.

(b) In the event that the 2002 Severance Agreement shall be reinstated pursuant
to Section 5 of this Agreement, Wolverine shall reimburse Weil, on a current
basis, for all reasonable legal fees and related expenses, if any, incurred by
Weil in seeking to obtain or enforce any right or benefit provided by the 2002
Severance Agreement, in each case, regardless of whether or not Weil’s claim is
upheld by an arbitral panel or a court of competent jurisdiction; provided,
however, Weil shall be required to repay to Wolverine any such amounts to the
extent that an arbitral panel or a court issues a final and non-appealable
order, judgment, decree or award setting forth the determination that the
position taken by Weil was frivolous or advanced by Weil in bad faith.

11. Withholding. Payments to Weil of all compensation contemplated under this
Agreement shall be subject to all applicable legal requirements with respect to
the withholding of taxes and similar deductions, and the parties hereto agree to
consult with and inform one another regarding the nature and amounts of any such
withholdings.

12. Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery or certified mail, return receipt requested. If
addressed to Weil, the notice shall be delivered or mailed to Weil at the
address first set forth below, or if addressed to Wolverine, the notice shall be
delivered or mailed to 200 Clinton Avenue West, Suite 1000, Huntsville, Alabama
35801, or such address as Wolverine or Weil may designate by written notice at
any time or from time to time to the other party. A notice shall be deemed
given, if by personal delivery, on the date of such delivery or, if by certified
mail, on the date shown on the applicable return receipt.

13. No Waiver. Wolverine and Weil agree that any failure of one party to demand
rigid adherence to one or more of the provisions of this Agreement, on one or
more occasions, shall not be construed as a waiver, estoppel, or release, nor
shall any such failure ever deprive either party of the right to insist upon
strict compliance.

14. Code Section 409A. Wolverine and Weil intend for all payments and benefits
under this Agreement to be either outside the scope of Section 409A of the Code
or to comply with its requirements as to timing of payments. Accordingly, to the
extent applicable, this Agreement shall at all times be operated in accordance
with the requirements of Section 409A of the Code, as amended, and the
regulations and rulings thereunder, including any applicable transition rules.
Wolverine and Weil shall take action, or refrain from taking any action, with
respect to the payments and benefits under this Agreement that is reasonably
necessary to

 

7



--------------------------------------------------------------------------------

comply with Section 409A. Notwithstanding any provision in this Agreement to the
contrary, if the payment of any compensation or benefit hereunder would be
subject to additional taxes and interest under Section 409A of the Code because
the timing of such payment is not delayed as provided in Section 409A(a)(2)(B)
of the Code, then any such payment or benefit that Weil would otherwise be
entitled to during the first six (6) months following the date of Weil’s
termination of employment shall be accumulated and paid or provided, as
applicable, on the date that is six (6) months and one day after the date of
Weil’s termination of employment (or if such date does not fall on a business
day of Wolverine, the next following business day of Wolverine), or such earlier
date upon which such amount can be paid or provided under Section 409A of the
Code without being subject to such additional taxes and interest. The preceding
sentence shall apply only to the extent required to avoid Weil’s incurrence of
any additional tax or interest under Section 409A of the Code or the regulations
or Treasury guidance promulgated thereunder.

15. Severability. In the event that any provision of this Agreement shall be
declared to be invalid, illegal or unenforceable, such provision shall survive
to the extent it is not so declared, and the validity, legality and
enforceability of the other provisions hereof shall not in any way be affected
or impaired thereby, unless such action would substantially impair the benefits
to any party of the remaining provisions of this Agreement.

16. Modification. No modification, amendment, or waiver of any of the provisions
of this Agreement shall be effective unless made in writing specifically
referring to this Agreement and signed by each of the parties.

17. Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Alabama applicable to contracts executed in and
to be performed in that State. Nothing in this agreement shall affect the rights
of either party under state or federal laws affecting employment.

18. Entire Agreement. This instrument, and the Consulting Agreement, constitutes
the entire agreement between the parties with respect to the subject matter
hereof. Except as specifically referenced herein, all prior agreements,
representations, and promises between the parties with respect to the subject
matter hereof are superseded by this Agreement.

19. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

(Signature page follows)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Weil and Wolverine have caused this Agreement to be executed
on this the 30th day of April, 2007, both intending to be fully and legally
bound.

 

WOLVERINE TUBE, INC. By:  

/s/ James Deason

  JAMES DEASON   Senior Vice President and   Chief Financial Officer By:  

/s/ Keith Weil

  KEITH WEIL Address for Notice: 4504 Colewood Circle Huntsville, Alabama 35802

 

9



--------------------------------------------------------------------------------

APPENDIX A

Mutual Release of Claims

This Release is granted effective as of the      day of                     ,
2007, by Wolverine Tube, Inc. (“Wolverine”) and Keith Weil (“Weil”). This is the
Release referred to in that certain Stay Pay and Separation Agreement effective
as of February 19, 2007 by and between Wolverine and Weil (the “Stay Pay and
Separation Agreement”). Each of the parties gives this Release in consideration
of the other’s promises and covenants as recited in the Stay Pay and Separation
Agreement, with respect to which this Release is an integral part.

(a) Release of Wolverine. Weil, for himself, his successors, assigns, attorneys,
and all those entitled to assert his rights, now and forever hereby releases and
discharges Wolverine and its respective officers, directors, stockholders,
trustees, employees, agents, parent corporations, subsidiaries, affiliates,
estates, successors, assigns and attorneys (the “Released Parties”), from any
and all claims, actions, causes of action, sums of money due, suits, debts,
liens, covenants, contracts, obligations, costs, expenses, damages, judgments,
agreements, promises, demands, claims for attorney’s fees and costs, or
liabilities whatsoever, in law or in equity, which Weil ever had or now has
against the Released Parties, relating to or arising out of Weil’s employment,
or termination of employment with Wolverine, whether known or unknown, including
but not limited to claims for employment discrimination under federal or state
law, except as provided in paragraph (b) of this Release; claims arising under
Title VII of the Civil Rights Act, 42 U.S.C. ss. 2000(e), et seq. or the
Americans With Disabilities Act, 42 U.S.C. ss. 12101 et seq.; claims for
statutory or common law wrongful discharge, including any claims arising under
the Fair Labor Standards Act, 29 U.S.C. ss. 201 et seq.; claims for attorney’s
fees, expenses and costs; claims for defamation; claims for wages or vacation
pay; claims for benefits, including any claims arising under the Employee
Retirement Income Security Act, 29 U.S.C. ss. 1001, et seq. Notwithstanding the
foregoing, nothing herein shall release (i) Wolverine of its obligations to Weil
under the Stay Pay and Separation Agreement or the Consulting Agreement,
(ii) any indemnification obligations to Weil under Wolverine’s bylaws, articles
of incorporation, Alabama law or otherwise, including the indemnification
obligations described in the Stay Pay and Separation Agreement, (iii) any rights
or claims that Weil may have in his capacity as a stockholder of Wolverine or as
a trustee or participant under any employee benefit plan of Wolverine, or
(iv) any rights that Weil may have under Wolverine’s benefit plans and programs.

(b) Release of Claims under Age Discrimination in Employment Act. Without
limiting the generality of the foregoing, Weil agrees that by executing this
Release, he has released and waived any and all claims he has or may have as of
the date of this Release for age discrimination under the Age Discrimination in
Employment Act, 29 U.S.C. ss. 621, et seq and the Alabama Age Discrimination in
Employment Act. It is understood that Weil is advised to consult with an
attorney prior to executing this Release; that he in fact has consulted a
knowledgeable, competent attorney regarding this Release; that he may, before
executing this Release, consider this Release for a period of twenty-one
(21) calendar days; and that the

 

10



--------------------------------------------------------------------------------

consideration he receives for this Release is in addition to amounts to which he
was already entitled. It is further understood that this Release is not
effective until seven (7) calendar days after the execution of this Release and
that Weil may revoke this Release within seven (7) calendar days from the date
of execution hereof. Weil agrees that he has carefully read this Release and is
signing it voluntarily. If Weil is signing this Release prior to the expiration
of the 21-day consideration period referenced above, Weil is waiving his right
to review the Agreement for such full 21-day period prior to signing it. If Weil
revokes this Release within the seven (7) day revocation period referenced
above, no severance payments or benefits will be provided to him under Section 2
of the Stay Pay and Separation Agreement and he shall return to Wolverine any
such severance payments received prior to that date.

WEIL HAS CAREFULLY READ THIS RELEASE AND ACKNOWLEDGES THAT IT CONSTITUTES A
GENERAL RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS AGAINST WOLVERINE INCLUDING
CLAIMS UNDER THE FEDERAL AND STATE AGE DISCRIMINATION IN EMPLOYMENT ACTS. WEIL
ACKNOWLEDGES THAT HE HAS HAD A FULL OPPORTUNITY TO CONSULT WITH AN ATTORNEY OR
OTHER ADVISOR OF HIS CHOOSING CONCERNING HIS EXECUTION OF THIS RELEASE AND THAT
HE IS SIGNING THIS RELEASE VOLUNTARILY AND WITH THE FULL INTENT OF RELEASING
WOLVERINE FROM ALL SUCH CLAIMS.

(c) Release of Weil. Wolverine, for itself and its parent corporations,
subsidiaries, successors and assigns, and all those entitled to assert its
rights, now and forever hereby releases and discharges Weil from any and all
claims, actions, causes of action, sums of money due, suits, debts, liens,
covenants, contracts, obligations, costs, expenses, damages, judgments,
agreements, promises, demands, claims for attorney’s fees and costs, or
liabilities whatsoever, in law or in equity, which Wolverine ever had or now has
against Weil relating to or arising out of Weil’s employment, or termination of
employment, with Wolverine, whether known or unknown, except with respect to
intentional violation of law. Notwithstanding the foregoing, nothing herein
shall release Weil of (i) his obligations to Wolverine or its successors or
affiliates under this Release, or (ii) any other contractual obligations between
Weil and Wolverine or its successors or affiliates, subject to the terms
thereof; provided, however, that nothing in this Agreement shall prevent
Wolverine from bringing a claim: (A) that arises from any intentional misconduct
engaged in by Weil as an employee or officer of Wolverine, including, but not
limited to, misappropriation, theft or fraud; (B) for material breach of
fiduciary duty as an employee, officer of Wolverine; or (C) that arises for
repayment under Section 304 of the Sarbanes-Oxley Act of 2002.

(d) Right to Defend Actions. The parties hereto acknowledge and agree that no
waiver or release contained in this Release shall impair any party’s rights to
defend itself or himself from any allegations or charges in the event that any
claim or action is initiated by the other party; provided that, a party’s right
to assert counterclaims and cross-claims relating to matters otherwise waived or
released pursuant to this Release shall be limited to the subject matter of such
allegation or charge brought by the other party.

This Release is final and binding and may not be changed or modified.

 

11



--------------------------------------------------------------------------------

(Signature page follows)

 

            WOLVERINE TUBE, INC.

Date:

 

 

    By:  

 

      Its:  

 

Date:

 

 

   

 

      KEITH WEIL

 

12



--------------------------------------------------------------------------------

APPENDIX B

 

1. Cerro Copper Products Company, Inc.

2. Luvata

3. Industrias Nacobre S.A. de C.V.

4. Golden Dragon

5. Mueller Industries, Inc.

6. Kobe Copper Products, Inc.

7. National Copper

8. Wieland

9. Hitachi, Ltd.

10. Trefimetaux

11. Reading Tube Corporation

12. IUSA 13. NIBCO

14. High Performance Tube

15. Commercial Metals Company

16. Lucas Milhaupt

17. J.W. Harris/Lincoln Electric

Reference to the above companies shall incorporate and related companies
thereto, including, but not limited to, all parent companies, subsidiary
companies, majority-owned companies and joint ventures.

 

13